By the Court.
1. The court below erred in sustaining the demurrer. The answer, liberally construed, as required by the code ■ (sec. 2), was good on demurrer. But,
2. The defendant below having filed an amended answer, and had, under that, all the benefits he could have derived from the first. answer, the error is not such as requires a reversal of the judgment.
3. The first answer, though good on demurrer, was not sufficiently certain and specific ; and, had a motion been made for that purpose, the defendant below might have been properly required-to make the same more certain and specific. A pleader ought not to be permitted, by the use of the qualifying word, “ material,” to assume to himself the determination of the questions as to what facts are material, and thus render a conviction for perjury, on a willfully false verification, difficult or impossible. And where the denial is general, it should be not simply of “ all,” but “ of each and--, all,” or “each and every” of the allegations referred to.

Judgment affirmed.